Title: To George Washington from Henry Lee, September 1780
From: Lee, Henry
To: Washington, George


                        
                            Sir
                            
                                c.September 1780
                            
                        
                        I have engaged two persons to undertake the accomplishment of your Excellency’s wishes. In my negotiation I
                            have said little or nothing concerning your Excellency as I presumed it would operate disagreeably, should the issue prove
                            disastrous.
                        the cheif of the two persons is a sergeant in my cavalry. To him I have promised promotion, the other is an
                            inhabitant of Newark; I have had experience of his fidelity, & his connexions with the enemy render him with his
                            personal qualifications very fit for the business—To this man I have engaged one hund. guineas, five hundd acres of land
                            & three negroes. I gave him the promise of negroes because he is engaged in aiding me to destroy the refugees at
                            Bergen point: success there, puts it in my power to reward him according to compact. If nothing is done, he is to receive
                            an additional sum of money. The outlines of the scheme which I have recommended are, that the sergeant should join Gen.
                            Arnold as a deserter from us, should engage in his corps now raising, & should contrive to insinuate himself into
                            some menial or military birth about the Genls person—that a correspondence should be kept up with the man in Newark, by
                            the latters visiting the former every two days. When the favorable moment arrives they should seize the prize in the
                            night, gag him; & bring him across to Bergen woods.
                        If your Excellency approves of what is done, the sergeant will desert from us tomorrow—a few guineas will be
                            necessary for him. I have advised that no third person be admitted into the vertuous conspiracy, as two appear to me
                            adequate to the execution of it.
                        the sergeant is a very promising youth of uncommon taciturnity & invincible perseverance. His
                            connexions and his service in the army from the beginning of the war assure me that he will be faithful. I have instructed
                            him not to return till he receives direction from me, but to continue his attempts, however unfavorable the prospect may
                            appear at first. I have excited his thirst for fame by impressing on his mind the virtue & glory of the act.
                        I subjoin Sir for your Excellencys information my last account from New York. the fleets which sailed from
                            sandy hook on monday last are under convoy of two 74s & four row galleys. the Sandwich & one 74 lay at New
                            York. It is not certain, but very probable, that Gen. Clinton is gone with the fleet. Virginia pilots were taken on board.
                            the embarkation consists of the British Grenadiers & Light Infantry. the 49, the 82, & another regt two
                            companys provincials & 70 horse the Cork fleet arrived on sunday; they report in newyork that
                            five thousand five hund. men came with this fleet from England that part have gone to Carolina, the other part were
                            arrived at New York. the fleet have some troops on board, chiefly Hessians. one of my informants counted the number of
                            ships & says there were but 70 sail. of  the number of troops must be very
                            inconsiderable. the cheif part of the army lays at White stone on Long island. the 54 regt at Poules hook; one
                            hessian regt &  at the watering place on Staten isld the 23 at the
                            flags staff, Senicois rangers at Richmond. I have the honor to be sir most respectfully—your Excys ob. sert
                        
                            Henry Lee Junr
                        
                    